UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4383


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTONIO SINGLETON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:12-cr-00731-CMC-1)


Submitted:   November 19, 2013            Decided:   November 21, 2013


Before DAVIS, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kimberly H. Albro, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Columbia, South Carolina, for Appellant. Robert Claude Jendron,
Jr., Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antonio     Singleton        appeals     from     his    conviction        and

151-month      sentence        entered     pursuant      to   his     guilty      plea   to

possession with intent to distribute cocaine base.                              On appeal,

counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), stating that there are no meritorious issues

for appeal but questioning the sufficiency of the Fed. R. Crim.

P. 11 hearing and the reasonableness of Singleton’s sentence.

Neither Singleton nor the Government has filed a brief.                                  We

affirm.

              Prior to accepting a plea, a trial court must conduct

a    plea    colloquy     in    which    it    informs    the    defendant        of,    and

determines that the defendant comprehends, the nature of the

charge to which he is pleading guilty, any mandatory minimum

penalty, the maximum possible penalty he faces, and the rights

he    is    relinquishing       by   pleading     guilty.        Fed.      R.    Crim.    P.

11(b)(1); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.

1991).       Additionally, the district court must ensure that the

defendant’s plea was supported by an independent factual basis,

was    voluntary,       and    did   not      result   from     force,     threats,       or

promises not contained in the plea agreement.                         Fed. R. Crim. P.

11(b)(2)-(3);        DeFusco, 949 F.3d at 119-20.                    “In reviewing the

adequacy of compliance with Rule 11, this [c]ourt should accord

deference      to   the    trial     court’s      decision      as    to   how    best    to

                                              2
conduct the mandated colloquy with the defendant.”                           DeFusco, 949
F.2d at 116.

            Because Singleton did not seek to withdraw his guilty

plea or otherwise preserve any allegation of Rule 11 error, we

review his plea colloquy for plain error.                            United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                         To establish plain

error,    Singleton      “must    show:     (1) an      error     was      made;    (2)    the

error is plain; and (3) the error affects substantial rights.”

United    States    v.   Massenburg,        564 F.3d 337,    342-43    (4th       Cir.

2009).      Whether      to    correct      an    error      lies     in    this    court’s

discretion, which we will exercise “only if the error seriously

affects the fairness, integrity or public reputation of judicial

proceedings.”       Id. at 343 (internal quotation marks omitted).

            Our review of the record indicates that the district

court fully complied with Rule 11 in accepting Singleton’s plea.

Accordingly, we conclude that the plea was knowing and voluntary

and,   consequently,       final      and   binding.          See    United    States       v.

Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

            We review a sentence for reasonableness, applying a

deferential      abuse-of-discretion             standard.            Gall     v.    United

States,    552 U.S. 38,     46   (2007).          We    first    ensure       that    the

district    court     committed        no   “significant          procedural        error,”

including     improper         calculation        of        the     Guidelines       range,

insufficient       consideration       of   the    18       U.S.C.    § 3553(a)      (2012)

                                            3
factors,     and    inadequate      explanation        of    the    sentence      imposed.

United   States v.        Lynn,     592 F.3d 572,    575     (4th    Cir.     2010)

(quoting     Gall, 552 U.S.    at    51).        If    we    find     the   sentence

procedurally reasonable, we also must examine the substantive

reasonableness of the sentence, considering “the totality of the

circumstances.”           Gall, 552 U.S. at 51.                 The sentence imposed

must be “sufficient, but not greater than necessary,” to satisfy

the   purposes       of     sentencing.           18    U.S.C.       §     3553(a).      A

within-Guidelines sentence is presumed reasonable on appeal, and

the   defendant      bears    the    burden     to     “rebut      the    presumption   by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”                 United States v. Montes-Pineda,

445 F.3d 375,    379     (4th   Cir.    2006)      (internal         quotation    marks

omitted).

             Because        the     district         court      properly      calculated

Singleton’s Guidelines range based on his relevant conduct and

criminal history, adequately explained the sentence in light of

the   § 3553(a)      factors,       and    explicitly        addressed       Singleton’s

arguments for a lower sentence, we conclude that Singleton’s

sentence     is    procedurally       reasonable.            See    United    States     v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (holding that district

court must conduct individualized assessment based on particular

facts of each case).              Further, the sentence, which is at the

bottom of the applicable Guidelines range, is also substantively

                                            4
reasonable because Singleton provides no information on appeal

to rebut the presumption of reasonableness.

            In accordance with Anders, we have examined the entire

record in this case and have found no meritorious issues for

appeal.         Accordingly,     we    affirm      Singleton’s     conviction    and

sentence.       This court requires that counsel inform Singleton in

writing of his right to petition the Supreme Court of the United

States    for     further   review.           If   Singleton     requests   that   a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may motion this court for leave

to withdraw from representation.                   Counsel’s motion must state

that a copy thereof was served on Singleton.                      We dispense with

oral   argument      because     the    facts      and   legal    contentions    are

adequately      presented   in    the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          5